Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant' s amendment dated 05/17/2022, in which claims 1 and 2 were amended, has been entered.  Claims 1-5 are pending and ready for examination.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered.
Regarding the 112b rejection and drawings objection:
Applicant has clarified the claim limitations to designate separate conductors separately, and explains where the first and second conductors, etc, can be found (Remarks of 05/17/2022, pg 7).  Therefore, the 112b rejection and drawings objection of 02/28/2022 is withdrawn.

Regarding the 102 rejection over Manusharow:
Applicant argues that the rejection should be withdrawn because the claim specified a die, and Manusharow discloses only an interconnect bridge 28 which is not a die because it includes no circuitry or active devices (Remarks of 05/17/2022, pg 8).
Examiner’s response: The argument is not persuasive.  The noun “die” is understood as “a perforated block through which metal or plastic is drawn or extruded for shaping”, and includes a block having both or either of active and passive structures, including interconnects.  Applicant’s specification provides no explicit definition for ‘die’, and further states that devices may include lumped passive elements, para 050.  Manusharow uses the term ‘die’ to include embedded interconnect bridges in, e.g., para 0002. Thus, ‘die’ is understood to include interconnect bridges.  Nevertheless, in light of the amendments to claim 1, requiring integrated circuits formed on the embedded die, a new ground(s) of rejection is made in view of Deshpande (US 20160343666 A1).

Claim Objections
Claims 3 and 5 objected to because of the following informalities: the claims recite “in vertical direction”, which appears to be a typographical error for “in a vertical direction” and “in the vertical direction”, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1)/35 U.S.C. 102(a)(2) as being anticipated by Deshpande (US 20160343666 A1).
Regarding claim 1, Deshpande discloses a multi-die package structure (title), comprising: 
an embedded die (150, fig 1), configured to be embedded in a substrate (1321), the embedded die havinq a plurality of inteqrated circuits formed thereon (bridge die comprising integrated circuitry, para 0023);
and a flip chip die (1701), mounted above the substrate, the flip chip die having a first surface (active surface of 1701) facing down to the substrate; 

    PNG
    media_image1.png
    454
    672
    media_image1.png
    Greyscale
wherein the first surface of the flip chip die is configured to contact with the embedded die by way of a first conductor (first conductor, annotated fig 1), and contact with the substrate by way of a second conductor (second conductor, ann. Fig 1).  

Regarding claim 2, Deshpande discloses that the first conductor between the flip chip die and the embedded die includes a first contact bump (182, formed of 222 fig 2F, para 0020), a metal trace (162, fig 2F or dashed line, fig 1) and an electric contact (174, fig 1); 
and the second conductor between the flip chip die and a bottom side of the substrate includes a second contact bump (second contact bump, ann. Fig 1) and a through via (136, fig 1).  
Regarding claim 3, Deshpande discloses that at least partial periphery of the embedded die is overlapped with partial periphery of the flip chip die in vertical direction (flip chip dies partially overlap embedded die, fig 1).  
Regarding claim 4, Deshpande discloses that the flip chip die is a first flip chip die (fig 1), the multi-die package structure further comprising: 
a second flip chip die (1702, fig 1), mounted above the substrate, the second flip chip die having a first surface (active surface) facing down to the substrate; 
wherein the first surface of the second flip chip die (1702) is configured to contact with the embedded die (150) and the substrate (fig 1).  
Regarding claim 5, Deshpande discloses 
a partial periphery of the embedded die (150) is overlapped with partial periphery of the first flip chip die (1701) in vertical direction; 
and the partial periphery of the embedded die (150) is overlapped with partial periphery of the second flip chip die (1702) in vertical direction (both dies partially overlap embedded die, fig 1).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pietambaram (US 20190312019 A1) discloses silicon bridge dies 103 being made using the same wafer fabrication processes used to make other dies, and discloses pitch advantages of silicon bridge dies at para 0012. 
Waidhas (US 20180277512 A1) discloses silicon bridge dies having device functionality, e.g. fig 2.

    PNG
    media_image2.png
    308
    698
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822